       Case 2:20-cv-00612 Document 1 Filed 12/07/20 Page 1 of 18 PageID# 1




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Norfolk Division

 JOAN ALLISON                                             )
 724 Bayberry Lane                                        )
 Norfolk, Virginia 23502                                  )
                                                          )
                Plaintiff,                                )
                                                          )
        v.                                                ) Case No. _____________________
                                                          )
 NORFOLK ACADEMY                                          )
 1585 Wesleyan Drive                                      )
 Norfolk, Virginia 23502                                  )
                                                          )
 And                                                      )
                                                          )
 DENNIS G. MANNING                                        )
 1585 Wesleyan Drive                                      )
 Norfolk, Virginia 23502                                  )
                                                          )
                Defendants.                               )


                                          COMPLAINT

       Plaintiff Joan Allison, by counsel Thomas Shumaker of the law firm Ernest Law Group,

PLC, brings this employment discrimination and retaliation action against her former employer

Defendant Norfolk Academy and former supervisor Dennis G. Manning.

                                       INTRODUCTION

       1.      This is a civil rights action for discrimination and retaliation in violation of Title

VII of the Civil Rights Act of 1964, 42 U.S.C. §2000e et seq. (“Title VII”), the Civil Rights Act

of 1866, 42 U.S.C. § 1981 (“Section 1981”), to correct unlawful employment practices on the basis

of race and retaliation to vindicate Ms. Allison’s rights and to make her whole. Ms. Allison seeks

declaratory and injunctive relief, damages, and attorney’s fees and costs.




                                           Page 1 of 18
      Case 2:20-cv-00612 Document 1 Filed 12/07/20 Page 2 of 18 PageID# 2




                                    JURISDICTION AND VENUE

       2.      This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331, 28 U.S.C.

§ 1343, and 42 U.S.C. § 2000e-5(f)(3).

       3.      This Court has personal jurisdiction over Defendants because each defendant

performed the acts and omissions complained of within this District.

       4.      Pursuant to 28 U.S.C. § 1391(b) and Local Rule 3(c), venue is proper in the Eastern

District of Virginia, Norfolk Division because: Plaintiff resides in this District and Division;

Defendant Norfolk Academy employed Plaintiff in this District and Division; Defendant Manning

resides in this District and Division; and the Defendants’ unlawful employment practices alleged

herein, which give rise to Plaintiff’s claims, occurred in this District and Division.

                             ADMINISTRATIVE PROCEEDINGS

       5.      Ms. Allison filed a timely Charge of Discrimination with the Equal Employment

Opportunity Commission (“EEOC”) encompassing the discriminatory and retaliatory conduct that

is the subject of this Complaint.

       6.      Ms. Allison has received a Notice of Right to Sue from the EEOC within 90 days

of filing this Complaint, and she has fulfilled all administrative prerequisites to the prosecution of

her claims in this Court. Attached hereto and incorporated herein is Exhibit A.

                                          THE PARTIES

       7.      Plaintiff is an adult female resident of the City of Norfolk in the Commonwealth of

Virginia.

       8.      Defendant Norfolk Academy is a non-profit organization doing business in the

Commonwealth of Virginia and headquartered at 1585 Wesleyan Drive Norfolk, Virginia 23502.




                                            Page 2 of 18
      Case 2:20-cv-00612 Document 1 Filed 12/07/20 Page 3 of 18 PageID# 3




        9.      Defendant Dennis G. Manning is an adult male resident of the City of Norfolk in

the Commonwealth of Virginia and works at 1585 Wesleyan Drive Norfolk, Virginia 23502.

                                    STATEMENT OF FACTS

        10.     Plaintiff is an African American who worked as a third-grade boys teacher at

Norfolk Academy from 1997 to 2019.

        11.     Defendant Norfolk Academy is a private primary and secondary school that hired

Allison in 1997.

        12.     At all times relevant herein, Defendant Norfolk Academy operated a business that

was engaged in an industry affecting commerce and employed more than fifteen employees.

        13.     Defendant Manning was, at all relevant times, the Headmaster of Norfolk

Academy, the most senior employee of the Norfolk Academy and, as Headmaster, held a position

that was akin to the CEO of a corporation.

        14.     At all relevant times herein, Allison was the only African American third-grade

teacher at Norfolk Academy.

        15.     At all relevant times herein, less than nine percent of the teachers in the Norfolk

Academy “lower school” were African-American.

        16.     At all relevant times, less than nine percent of the students at the Norfolk

Academy are African-American.

        17.     As a private school, Defendant Norfolk Academy charged tuition to the parents of

its students.

        18.     The parents of Norfolk Academy’s students would periodically complain to

Defendant Manning or other school administrators when the parents were displeased with how a

teacher was treating their child.



                                             Page 3 of 18
      Case 2:20-cv-00612 Document 1 Filed 12/07/20 Page 4 of 18 PageID# 4




          19.   From 1997 to 2016, parents of Norfolk Academy’s students occasionally would

complain to Defendant Manning or other school administrators that they were displeased with how

Ms. Allison was treating their child.

          20.   Norfolk Academy had a practice or policy that whenever a parent complained to

Manning or other school administrators, the school administrators would share the details of the

complaint with the teacher involved so that the teacher could give the administrators information

relevant to the complaint and be involved in addressing the parents’ concerns.

          21.   From 1997 to 2016, when parents complained about Ms. Allison, Norfolk Academy

would share the details with Allison, would ask her for information relevant to the complaint, and

would allow her to be involved in addressing the parents’ concerns.

          22.   From 1997 to 2016, when parents complained about Ms. Allison, Norfolk Academy

would not criticize Ms. Allison and would not threaten involuntary reassignment or other adverse

action.

          23.   From at least as early as 2013 and until the end of Allison’s employment with

Norfolk Academy, the school either engaged in, tolerated or failed to take effective remedial action

regarding numerous racially-biased or racially insensitive policies or incidents that occurred at or

was committed by Norfolk Academy staff or students (“Racial Incidents.”)

          24.   These Racial Incidents had a negative impact on Ms. Allison and created an

unwelcomed and negative environment for Norfolk Academy’s African American students, and

staff, including Ms. Allison.

          25.   One of the Racial Incidents occurred in or around February of 2016, when a student

posted a picture of several other students in front of a Confederate Flag with a racial slur in the

caption.



                                           Page 4 of 18
       Case 2:20-cv-00612 Document 1 Filed 12/07/20 Page 5 of 18 PageID# 5




        26.    Another Racial Incident occurred while middle school students were reading “To

Kill a Mockingbird” and their teacher asked all the black students in the classroom if their parents

used the "N" word at home.

        27.    Another Racial Incident occurred in a 4th grade art class, when a white student told

two black classmates, “You’d better watch out, or we’ll put the KKK on you.”

        28.    Another Racial Incident occurred when a second grade teacher told the parents of

a black second grader that a “S-“ (below average) in reading comprehension was a good grade for

their child.

        29.    In-part because of these Racial Incidents, Ms. Allison joined other minority faculty

members in June 2016 in a meeting with Headmaster Manning regarding a Summer Meeting for

Mastery In Teaching (“SUMMIT”) regarding diversity, inclusivity and anti-discrimination issues.

        30.    In late June of 2016, Headmaster Manning invited those who wanted the school to

hold the SUMMIT into his office and shared his decision to not approve the proposed SUMMIT.

        31.    Allison strongly encouraged Headmaster Manning to reconsider his decision

because the Norfolk Academy was allowing or failing to correct an environment that was

unwelcomed and negative for Black families, students and staff.

        32.    Mr. Manning reconsidered and the SUMMIT took place in the summer of 2016.

        33.    Despite the August 2016 SUMMIT, the Racial Incidents continued at Norfolk

Academy.

        34.    In November 2016, a student publicly tweeted a racist statement on the night of

President Obama's election.

        35.    In February 2017, a student during class made comments implying that slavery was

not as bad as history makes it out to be because the slaves were given food and shelter.



                                           Page 5 of 18
      Case 2:20-cv-00612 Document 1 Filed 12/07/20 Page 6 of 18 PageID# 6




        36.     In-part because these Racial Incidents continued, if not were escalating, Ms. Allison

and a concerned parent shared information about racial incidents from the different divisions,

which later was used to construct a letter reporting and expressing concerns about the numerous

racial incidents at Norfolk Academy that contributed towards an environment that was

unwelcomed and negative for Black parents, students and staff.

        37.     This letter was sent to Mr. Manning on April 7, 2017. The April 7, 2017 letter also

contained a number of recommendations that were aimed at making the atmosphere at Norfolk

Academy less hostile to Black parents, students, and staff.

        38.     Because the April 7, 2017 letter referenced multiple incidents that had only

occurred with Ms. Allison, Mr. Manning knew, or at least suspected, that Allison played a role in

contributing to the letter.

        39.     In late 2017 or early 2018, Manning purported to receive or learn about some

complaints about Allison from 4 or 5 parents (“2017-18 Parent Complaints”).

        40.     Instead of sharing all the details of the 2017-18 Parent Complaints with Ms.

Allison, Manning and/or Norfolk Academy administrators showed no evidence of investigating

these complaints and never involved Ms. Allison.

        41.     In contrast, when Manning and other school administrators received a complaint

about a similarly-situated non-African-American teacher or about a similar-situated teacher who

had not engaged in protected conduct, the Norfolk Academy would share all the details of the

complaints with the teacher and allow the teacher to be involved in investigating and attempting

to resolve the complaints.

        42.     In addition to not allowing Allison to assist in resolving the parent complaint, Mr.

Manning appeared to make a presumption of guilt on Ms. Allison's part because he refused to



                                            Page 6 of 18
      Case 2:20-cv-00612 Document 1 Filed 12/07/20 Page 7 of 18 PageID# 7




advocate or investigate on her behalf and ominously warned Allison that "something" would

have to be done about these complaints.

       43.     When it came to Allison’s ability to enforce standard, school-wide rules in the

classroom and to handle students, Manning and other school administrators treated Allison less

favorably than similarly-situated non-African-American teachers or less favorably than similar-

situated teachers who had not engaged in protected conduct in that Allison was either criticized

for enforcing standard rules or in some instances told that she could not use the same corrective

measures as other teacher when dealing with common situations, such as: using loss of some

recess time as a response to misbehavior and/or repeated missed homework; or not permitting

students to reenter the classroom after the end of the school day to collect forgotten items.

       44.     Despite several requests, Mr. Manning and other administrators refused to

observe Ms. Allison’s interactions with students and offered no written evaluations with

recommendations.

       45.     One of the 2017-18 Parent Complaints came from a man (hereinafter “Parent #1”)

whose name is not being listed in this document out of respect for the privacy of the man’s minor

child (a child who for the purpose of this document will be referred to a (“Student #1”).

       46.     In an April 29, 2018 email, Parent 1 wrote to Manning that he essentially wanted

to withdraw his prior parent complaint because he and his wife:

       “realize [Student #1] had been misinterpreting Ms. Allison's words and actions in ways
       and for reasons that are unclear to us. …That Ms. Allison is genuinely and profoundly
       concerned for her students' psychological well-being became very clear to us and she
       made every effort to help [Student #1] deconstruct the misinterpretations that had formed
       in his mind, and to help him understand communication. We appreciate her taking the
       time to not only help [Student #1] through this, but to actually help us as parents to [be]
       better parent. We have personally thanked Ms. Allison for her Herculean effort and
       would note that a teacher who motivates/mentors/guides a student to self-actualize is
       remarkable.”

                                           Page 7 of 18
      Case 2:20-cv-00612 Document 1 Filed 12/07/20 Page 8 of 18 PageID# 8




       47.     Despite receiving the April 29, 2018 email from Parent #1, Manning failed to tell

Allison that he received it, in contrast to his actions in quickly informing Allison about purported

Complaints. When Allison mentioned the April 29, 2018 email, Manning stated that the incident

with Student #1 that led to the later withdrawn complaint “should have never happened.”

       48.     In order to oppose what she found to be repeated incidents where rules or policies

were being applied to her in a disparate or discriminatory manner and in order to oppose what she

believed was a racially insensitive and hostile environment for students, staff and parents, Allison

gave Manning a letter on May 22, 2018, summarizing her concerns and seeking support and

solutions for the various prejudicial treatment she and others were experiencing.

       49.     Allison’s May 22, 2018 letter raised a number of examples of how she believed the

administration was treating her differently than non-Black teachers or similarly situated teachers

who had not engaged in protected conduct.

       50.     The May 22, 2018 letter included the statement “I wonder why, even after the talk

about the racial divide in our country right now, the immediate response was to dismiss the

possibility of the role of implicit [racial] bias and/or what I refer to as power dynamics could

play…. ”

       51.     That letter stated, in relevant part, “I wonder what it will take for people who don’t

experience [racial] bias to recognize it and have empathy for those who do.”

       52.     In August of 2018, the Norfolk Academy began its 2018-2019 academic year.

       53.     After the 2018-2019 academic year began, Ms. Allison’s efforts to oppose what she

believed was a racially insensitive and hostile environment for students, staff and parents

continued. In September of 2018, Ms. Allison sent an email to Manning encouraging him to watch

“America to Me”, a documentary series that follows a handful of students and teachers at a

                                           Page 8 of 18
      Case 2:20-cv-00612 Document 1 Filed 12/07/20 Page 9 of 18 PageID# 9




suburban Chicago School, as they address and try to improve decades-old racial discrimination

and racially-caused educational inequities. Allison also invited Manning to discuss the docuseries

with her.

       54.     Headmaster Manning failed to respond to this email in a timely manner

       55.     Over a week later, Allison resent the email to Manning because he had failed to

acknowledge receipt and again invited him to discuss the docuseries with her.

       56.     After Allison resent the email, Manning told Allison on October 30, 2018 that

accepted her invitation to discuss the docuseries. However, upon Allison’s arrival in Manning’s

office, Manning did not discuss the issues about racial injustice in education that were raised in

the docuseries and instead counseled Ms. Allison about his concern of what he referred to as “an

alarming, unprecedented number” of parent complaints.

       57.     During the above referenced meeting that had been scheduled to discuss the issues

about racial injustice in education, Ms. Allison attempted to redirect the conversation to discuss

how trained specialists working directly with small groups of faculty could provide tools for them

to respond to and avoid racial incidents and teach them to analyze their curriculum to make it more

equitable and inclusive. Mr. Manning ignored her efforts and avoided any discussion of the topic

       58.     In March of 2019, Ms. Allison was informed that at the end of the 2018-19

academic year, she would not be allowed to continue classroom teaching and that she would be

involuntarily transferred to a different job.

       59.     In March of 2019, Manning told Allison that she could be transferred to the position

of Aftercare Director (“Aftercare Job”), effective the start of the 2019 – 2020 School year.

       60.     Allison did not want the Aftercare Job because of the reasons listed in paragraphs

63 to 74 below and because the Aftercare Job was essentially babysitting.



                                                Page 9 of 18
     Case 2:20-cv-00612 Document 1 Filed 12/07/20 Page 10 of 18 PageID# 10




        61.     Mr. Manning then offered Ms. Allison a job that including library duties and social

justice research. (hereinafter the “Library/Social Justice Job”).

        62.     Allison did not want the Library/Social Justice Job because of the reasons listed in

paragraphs 63 to 74 below.

        63.     In light of Manning’s past history of failing to recognize, admit and correct a

racially hostile environment at Norfolk Academy and his history of ignoring evidence that she was

doing a good job and believing anyone who criticized her, Allison reasonably believed: she was

being involuntarily placed in a job that would have been impossible to perform successfully

without Manning’s full public and private support; there was little to no chance that Manning

would give her fair, nondiscriminatory and/or non retaliatory treatment; and she would be fired in

the future.

        64.     Even though both the Aftercare Job and the Library/Social Justice Job would have

required Allison to supervise up to 80 students (up to 4 times more than her job as a teacher),

Allison and any reasonable teacher at Norfolk Academy considered both the Aftercare Job and the

Library/Social Justice Job a demotion and as a job having significantly less important or

challenging duties as those of a third grade teacher within the hierarchy of the Norfolk Academy.

        65.     Allison and any reasonable teacher at Norfolk Academy considered both the

Aftercare Job and the Library/Social Justice Job a significant reduction in title and/or prestige at

Norfolk Academy.

        66.     Allison and any reasonable teacher at Norfolk Academy considered both the

Aftercare Job and the Library/Social Justice Job a demotion and a reduction in job

responsibilities.




                                           Page 10 of 18
     Case 2:20-cv-00612 Document 1 Filed 12/07/20 Page 11 of 18 PageID# 11




       67.     Allison and any reasonable teacher at Norfolk Academy considered both the

Aftercare Job and the Library/Social Justice Job menial or degrading work change compared to

those of a third grade teacher at a prestigious private school.

       68.     Allison and any reasonable teacher at Norfolk Academy considered involuntary

reassignment to either the Aftercare Job or the Library/Social Justice Job a form of harassment or

humiliation by the employer calculated to encourage resignation.

       69.     Allison tried to give the school the opportunity to correct Manning's decision to

involuntarily assign her to an intolerable position by attempting to speak with an administrator.

But because Norfolk Academy did not have an effective anti-discrimination policy, there was no

one designated for Allison to complain to about allegations that Manning was discriminating or

retaliating against her. Accordingly, the administrator told Allison that all faculty grievances are

handled by Mr. Manning alone.

       70.     Allison also attempted to speak with a board of trustees member who similarly

said faculty grievances are handled by Mr. Manning alone.

       71.     On account of the facts above, Allison reasonably believed that the involuntary

reassignment was intolerable because she had faced and likely would continue to face a

continuing pattern of discriminatory and retaliatory treatment: that interfered with her ability to

effectively teach; that demeaned her reputation in the eyes of the parents and her peers; that

included undeserving criticism based on complaint investigations that excluded her input; and

that ignored positive (and in at least one instance even glowing) remarks from parents.

       72.     Allison also reasonably believed that the involuntary reassignment was intolerable

because Manning: had demonstrated hostility towards Allison’s efforts to prevent racial

harassment; was unable or unwilling to understand that the environment and culture at Norfolk



                                           Page 11 of 18
     Case 2:20-cv-00612 Document 1 Filed 12/07/20 Page 12 of 18 PageID# 12




Academy was based on conscious or subconscious racial bias and was hostile to African-

American students and staff; and had discriminated and retaliated against her.

       73.     Allison also reasonably believed that the involuntary reassignment was intolerable

because the Norfolk Academy did not have an effective policy, practice or mechanism to

investigate race discrimination or retaliation complaints against Manning.

       74.     In June of 2019 -- after suffering for more than two years in an environment where

Racial Incidents were not properly addressed, after watching Mr. Manning’s repeated indifference

towards an environment that was unwelcomed and negative for African American students and

staff, after being subjected to two years of discriminatory and retaliatory behaviors, after having

key policies or practices applied to her in a discriminatory manner, after being presumed guilty

whatever a student complained to their parents and the parent repeated the complaint to Norfolk

Academy, after both her concerns about the racially hostile environment and her suggestions on

how to correct that environment were not addressed, and after no one was willing to investigate

her complaints that Manning was discriminating and/or retaliating against her, Ms. Allison

believed she was being set up for failure—Ms. Allison believed that Mr. Manning would continue

to harass and retaliate against her, that Mr. Manning would ensure she would not be successful in

the Aftercare or Library/Social Justice Jobs, that she was being set up to be fired, and that she had

no real choice but to resign her employment.

       75.     Ms. Allison resigned from Norfolk Academy in June of 2019.

                                         COUNT I
              Race Discrimination v. Norfolk Academy in Violation of Title VII

       76.     The allegations of each of the preceding paragraphs are realleged and incorporated

herein by reference.




                                           Page 12 of 18
     Case 2:20-cv-00612 Document 1 Filed 12/07/20 Page 13 of 18 PageID# 13




       77.     Norfolk Academy’s involuntary reassignment to an undesirable position

constituted discrimination on account of race because, among other reasons, no non-African-

American teacher was involuntary reassignment to such an undesirable position between at least

2010 and 2019.

       78.     As a result of Norfolk Academy’s involuntary reassignment to an undesirable

position, Plaintiff has suffered non-monetary damages, such as emotional distress, inconvenience,

humiliation, and other indignities, as well as attorneys’ fees and costs.

       79.     As such, Ms. Allison is entitled to equitable as well as monetary relief from Norfolk

Academy for its violation of Title VII.

                                         COUNT II
              Race Discrimination v. all Defendants in violation of Section 1981

       80.     The allegations of each of the preceding paragraphs are realleged and incorporated

herein by reference.

       81.     At all times material to this Complaint, Ms. Allison and Defendants were parties to

employment agreements under which Ms. Allison provided services to Defendants and Defendants

were required to, among other things, compensate Ms. Allison for her services.

       82.     Ms. Allison performed her employment-related obligations.

       83.     Defendants actions have discriminated against Plaintiff on account of her race by,

among other things, treating her less favorably that similarly-situated non-African American co-

workers.

       84.     Defendants’ above-pled discrimination has deprived Allison from enjoying the

terms and conditions of her employment and constitutes unlawful race discrimination in violation

of Section 1981.




                                           Page 13 of 18
     Case 2:20-cv-00612 Document 1 Filed 12/07/20 Page 14 of 18 PageID# 14




       85.     As a result of Defendants’ actions, Plaintiff has suffered non-monetary damages,

such as emotional distress, inconvenience, humiliation, and other indignities and is entitled to

equitable as well as monetary relief from Defendants for their violation of Section 1981.

                                          COUNT III
                   Retaliation v. Norfolk Academy in Violation of Title VII

       86.     The allegations of each of the preceding paragraphs are realleged and incorporated

herein by reference.

       87.     Plaintiff engaged in protected activity by reporting the race-based discrimination

and harassment to which she and others were subjected by Defendants.

       88.     Norfolk Academy’s involuntary reassignment to an undesirable position because

she engaged in protected activity constitute unlawful intentional retaliation in violation of Title

VII because, among other reasons, no similar situated teacher who had not engaged in protected

activity was involuntary reassignment to such an undesirable position.

       89.     As a result, Plaintiff has suffered non-monetary damages, such as emotional

distress, inconvenience, humiliation, and other indignities, as well as attorneys’ fees and costs.

                                          COUNT IV
                   Retaliation v. All Defendants in Violation of Section 1981

       90.     The allegations of each of the preceding paragraphs are realleged and incorporated

herein by reference.

       91.     Defendants’ involuntary reassignment to an undesirable position were committed

with reckless disregard for Ms. Allison’s right to be free from discriminatory treatment on account

of her protected activity and were in violation of Section 1981.

       92.     As a result, Plaintiff has suffered non-monetary damages, such as emotional

distress, inconvenience, humiliation, and other indignities, as well as attorneys’ fees and costs.



                                           Page 14 of 18
     Case 2:20-cv-00612 Document 1 Filed 12/07/20 Page 15 of 18 PageID# 15




       93.      Accordingly, Plaintiff is entitled to the equitable and monetary relief set forth in

the following prayer for relief for Defendants’ violation of her rights under Section 1981.

                                      COUNT V
          Hostile Work Environment v. Norfolk Academy in Violation of Title VII

       94.     The allegations of each of the preceding paragraphs are realleged and incorporated

herein by reference.

       95.     As detailed above, Plaintiff was subjected to a severe and pervasive race-based and

retaliation-based harassment.

       96.     The above actions constitute violations of Title VII.

       97.     Plaintiff has suffered non-monetary damages, as well as attorneys’ fees and costs.

       98.     Accordingly, Plaintiff is entitled to the equitable and monetary relief set forth in the

following prayer for relief for Defendants’ violation of her rights under Title VII.

                                      COUNT VI
          Hostile Work Environment v. All Defendants in Violation of Section 1981

       99.     The allegations of each of the preceding paragraphs are realleged and incorporated

herein by reference.

       100.    As detailed above, Plaintiff was subjected to a severe and pervasive race-based

and retaliation-based harassment.

       101.    The above actions constitute violations of Section 1981.

       102.    Accordingly, Plaintiff is entitled to the equitable and monetary relief set forth in the

following prayer for relief for Defendants’ violation of her rights under Section 1981.




                                           Page 15 of 18
     Case 2:20-cv-00612 Document 1 Filed 12/07/20 Page 16 of 18 PageID# 16




                                         COUNT VII
              Constructive Discharge v. Norfolk Academy in Violation of Title VII

       103.     The allegations of each of the preceding paragraphs are realleged and

incorporated herein by reference.

       104.     As detailed above, Norfolk Academy involuntarily reassigned Plaintiff to a job that

was intolerable and, based upon the totality of the circumstances, Plaintiff had no reasonable

choice but to resign.

       105.     Norfolk Academy constructively discharged Plaintiff in violation of Title VII.

       106.     As a result of Norfolk Academy’s actions, Plaintiff has suffered monetary and

non-monetary damages, such as emotional distress, inconvenience, humiliation, and other

indignities and is entitled to equitable as well as monetary relief from Defendants for their

violation of Title VII.

       107.     Ms. Allison is entitled to equitable as well as monetary relief from Norfolk

Academy for its violation of Title VII.

                                       COUNT VIII
            Constructive Discharge v. All Defendants in Violation of Section 1981

       108.     The allegations of each of the preceding paragraphs are realleged and

incorporated herein by reference.

       109.     As detailed above, Norfolk Academy involuntarily reassigned Plaintiff to a job

that was intolerable and, based upon the totality of the circumstances, Plaintiff had no reasonable

choice but to resign.

       110.     Defendants constructively discharged Plaintiff in violation of Section 1981.

       111.     As a result of Defendants' actions, Plaintiff has suffered monetary and non-

monetary damages.



                                           Page 16 of 18
     Case 2:20-cv-00612 Document 1 Filed 12/07/20 Page 17 of 18 PageID# 17




                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff demands judgment against Defendants and asks that this Court

grant the following relief:

       A.      A permanent injunction enjoining Defendant Norfolk Academy from continuing to
               maintain its illegal policy, practice or custom of discrimination/harassing/
               retaliating against employees and ordering it to promulgate an effective policy
               against such unlawful acts and to adhere thereto:

       B.      Defendant Norfolk Academy is to compensate Plaintiff, reimburse Plaintiff and
               make Plaintiff whole for emotional distress or other non-monetary/compensatory
               damages she suffered and make Plaintiff whole for any and all pay and benefits she
               would have received had it not been for Norfolk Academy’s illegal actions,
               including but not limited to past lost earnings, future lost earnings, and medical and
               other benefits.

       C.      Defendant Manning is to compensate Plaintiff, reimburse Plaintiff and make
               Plaintiff whole for emotional distress or other non-monetary damages she suffered
               and make Plaintiff whole for any and all pay and benefits Plaintiff would have
               received had it not been for Norfolk Academy's illegal actions, including but not
               limited to past lost earnings, future lost earnings, and medical and other benefits.

       D.      In the event a jury finds one or more Defendants’ actions were intentional or
               otherwise warrant punitive damages, than an amount to be determined by the jury
               appropriate to punish Defendants and deter Defendants or others from engaging is
               such misconduct in the future;

       E.      Attorneys’ fees and costs in this matter;

       F.      Post-judgment interest at the highest applicable legal or statutory rate; and

       G.      Such other further relief as this Court deems just and proper.




                                          Page 17 of 18
    Case 2:20-cv-00612 Document 1 Filed 12/07/20 Page 18 of 18 PageID# 18




                                       JURY DEMAND

      Plaintiff demands a trial by jury on all issues raised herein and so triable.

Date: December 7, 2020                       Respectfully Submitted

                                             /s/ Thomas Shumaker
                                             Thomas A. Shumaker II (Va. Bar No. 72039)
                                             ERNEST LAW GROUP, PLC
                                             505 South Independence Boulevard, Suite 103
                                             Virginia Beach, Virginia 23452
                                             Phone: (757) 289-2499
                                             Fax: (757) 277-0265
                                             tshumaker@ernestlawgroup.net

                                             Attorney for Plaintiff




                                          Page 18 of 18
